Citation Nr: 0830692	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  05-05 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran had active service from February 1954 to May 
1956.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  That rating decision determined 
that new and material evidence had not been received to 
reopen a previously denied claim for service connection for 
PTSD.  

In an April 2007 decision, the Board reopened the claim based 
on receipt of new and material evidence, and denied the claim 
for service connection for PTSD on de novo review.  The 
veteran appealed the Board's decision to the Court, resulting 
in an April 2008 joint motion by the parties (Joint Motion).  
By a May 2008 Order, the Court vacated that part of the April 
2007 Board decision that denied service connection for PTSD 
on de novo review, and remanded the matter for readjudication 
consistent with the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Joint Motion indicated that the veteran was not provided 
with specific guidance to help him substantiate his claim for 
PTSD based on personal assault, and that VA did not fully 
satisfy the heightened duty of assistance it owed the veteran 
in light of the loss of his service medical records in a fire 
in 1973. 

VA Adjudication Procedure Manual M21-1 (M21-1), Part III, 
regarding personal assault notes that: "Personal assault is 
an event of human design that threatens or inflicts harm.  
Examples of this are rape, physical assault, domestic 
battering, robbery, mugging, and stalking."  M21-1, Part III, 
5.14c. M21-1 identifies alternative sources for developing 
evidence of personal assault, including private medical 
records, civilian police reports, reports from crisis 
intervention centers, testimonial statements from confidants 
such as family members, roommates, fellow service members, or 
clergy, and personal diaries or journals.  M21-1, Part III, 
5.14c(4)(a).  When there is no indication in the military 
record that a personal assault occurred, alternative 
evidence, such as behavior changes that occurred at the time 
of the incident, might still establish that an in-service 
stressor incident occurred.

Examples of behavior changes that might indicate a stressor 
include: visits to a medical or counseling clinic or 
dispensary without a specific diagnosis or specific ailment; 
sudden requests that the veteran's military occupational 
series or duty assignment be changed without other 
justification; lay statements indicating increased use or 
abuse of leave without apparent reason; changes in 
performance or performance evaluations; lay statements 
describing episodes of depression, panic attacks or anxiety 
with no identifiable reasons for the episodes; increased or 
decreased use of prescription medication; evidence of 
substance abuse; obsessive behavior such as overeating or 
under eating; pregnancy tests around the time of the 
incident; increased interest in tests for HIV or sexually 
transmitted diseases; unexplained economic or social behavior 
changes; treatment for physical injuries around the time of 
the claimed trauma but not reported as a result of the 
trauma; breakup of a primary relationship.  M21-1, Part III, 
5.14c(7)(a)-(o).  See also 38 C.F.R. § 3.304(f)(3) (2007); 
Patton v. West, 12 Vet. App. 272 (1999) (holding that certain 
special M21 manual evidentiary procedures apply in PTSD 
personal assault cases).

The law also provides that where the service medical records 
are presumed destroyed, VA has a heightened obligation to 
explain its findings and conclusions, and to consider the 
benefit-of- the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); see Dixon v. Derwinski, 3 Vet. App. 261, 
263- 264 (1992).  In such circumstances, the duty to assist 
is heightened.  Dixon v. Derwinski, 3 Vet. App. 261, 263-264 
(1992); see Washington v. Nicholson, 19 Vet. App. 362 (2005).  


Accordingly, the case is REMANDED for the following action:

1.  The RO should inform the veteran that, 
in light of his missing service medical 
records, he may submit lay statements from 
family members and friends recounting any 
symptoms or treatment for PTSD they may 
have knowledge of; that he should provide 
information regarding continuity of PTSD 
symptoms since service; and that he should 
provide information regarding any private 
treatment that he received for PTSD either 
during or since service.  The RO should 
assist the veteran in obtaining any 
identified records.

2.  The RO should ask the veteran to 
submit a detailed account of his alleged 
personal assault stressor event(s) in 
service and a PTSD questionnaire and 
advise him of the various ways in which a 
stressor event in an alleged personal 
assault PTSD case may be corroborated 
(i.e., 38 C.F.R. § 3.304(f)(3)).  He 
should have an opportunity to respond.  

3.  The RO should then, after giving the 
veteran sufficient time to respond to the 
request above, make a specific 
determination as to what stressor event(s) 
in service is/are corroborated.  If, and 
only if, an alleged stressor event in 
service is deemed corroborated, the RO 
should arrange for the veteran to be 
examined by a psychiatrist to determine 
whether he has PTSD related to such 
stressor event.  The RO should advise the 
examiner what, if any, stressor event(s) 
in service is(are) confirmed.  The claims 
folder should be made available to the 
examiner for review.  

If a diagnosis of PTSD is appropriate, the 
examiner should specify (1) whether each 
alleged stressor found to be established 
by the evidence of record was sufficient 
to produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; and 
(3) whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the record by the RO and 
found to be sufficient to produce PTSD by 
the examiner.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale.

4.  The RO should then readjudicate the 
claim, with consideration of all evidence 
added to the record since the most recent 
SSOC.  If the claim remains denied, the RO 
should issue an appropriate SSOC and 
provide the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




